Citation Nr: 1705615	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-01 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an increased rating for degenerative disk disease (DDD) and degenerative joint disease (DJD) of the cervical spine in excess of 20 percent.  

2.  Entitlement to an initial (separate) rating for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity associated with the cervical spine disability in excess of 20 percent.  

3.  Entitlement to an earlier effective date prior to March 30, 2006, for the grant of a separate 20 percent rating for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity associated with the cervical spine disability.  

4.  Entitlement to an increased rating for residuals of a right ankle fracture in excess of 10 percent.

5.  Entitlement to an increased rating for post-operative sinusitis in excess of 30 percent.

6.  Entitlement to an initial rating for scarring of the left elbow and left palm in excess of 10 percent.

7.  Entitlement to service connection for erectile dysfunction.

8.  Entitlement to service connection for carpal tunnel syndrome of the right upper extremity.

9.  Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 


INTRODUCTION

The Veteran served on active duty from October 1981 to October 2001.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from the July 2006 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


By way of procedural background, the Board notes that the Veteran was initially granted service connection for a neck condition in a January 2003 rating decision and was assigned a 20 percent rating.  The Veteran did not file a notice of disagreement with the January 2003 rating decision and it became final. 

On March 30, 2006, the Veteran filed a claim for an increased rating for his service-connected neck disability.  Specifically, the Veteran indicated that his neck disability had worsened or there was a "secondary condition" that had developed.  Thereafter, in a July 2006 rating decision, the RO continued the 20 percent rating for the Veteran's cervical spine disability (previously rated as a neck condition).  In August 2006, the Veteran essentially disagreed with the July 2006 rating decision by stating that he had developed nerve damage that may have resulted from his original neck condition.  

In a following August 2007 rating decision, the RO granted service connection for radiculopathy of the left upper extremity and assigned a 10 percent disability rating effective March 30, 2006.  In a March 2010 rating decision, the RO recharacterized the issue as left upper extremity ulnar neuropathy with carpal tunnel syndrome with a history of cervical radiculopathy; the Veteran's rating was also increased to 20 percent effective March 30, 2006.  A statement of the case was issued by the RO in July 2010.  The Veteran filed a substantive appeal and the issues were certified to the Board in August 2016. 

The Board finds that the proper rating decision on appeal is the July 2006 rating decision, which continued the 20 percent rating for the Veteran's the cervical spine disability (previously rated as a neck condition).  The Veteran disagreed with the July 2006 rating decision in August 2006 and claimed that he had possible nerve damage associated with his neck disability.  Notably, the Veteran's neurological disorders are part and parcel of his increased rating claim for the cervical spine disability.  See 38 C.F.R. § 4.71, General Rating Formula, Note 1.  As such, the claim for a separate disability rating for associated neurological disorders is currently before the Board for consideration, and as will be discussed below, the increased rating claim for cervical spine disability is being remanded.  

The Board also notes that in a September 2016 rating decision, the RO denied reopening the claim for service connection for bilateral ear pain.  In a January 2017 Notice of Disagreement (NOD), the Veteran expressed disagreement with the denial listed above.  The Agency of Original Jurisdiction (AOJ) acknowledged receipt of the NOD by way of a February 2017 letter and informed the Veteran that he could select to have a Decision Review Officer review the case.  He was also informed that additional development might take place and if the appeal could not be granted, the AOJ would issue a statement of the case.  As the AOJ has acknowledged receipt of the NOD and additional action is pending at the AOJ, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As such, a remand for this issue is not warranted at this time. 

The issues of (1) an increased rating for residuals of a right ankle fracture in excess of 10 percent; (2) an increased rating for post-operative sinusitis in excess of 30 percent; (3) an initial rating for scarring of the left elbow and left palm in excess of 10 percent; (4) service connection for erectile dysfunction; (5) service connection for carpal tunnel syndrome of the right upper extremity; and (6) service connection for a right elbow condition, as well as the increased rating claim for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity and increased rating claim for cervical spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's claim for entitlement to a separate rating for the left upper extremity neurological disability (which was part and parcel of the increased rating claim for the cervical spine disability) and was received on March 30, 2006.

2.  The record shows that during the one-year period preceding receipt of the Veteran's March 30, 2006 claim, an increase in the Veteran's neurological disability was factually ascertainable as of December 30, 2005.
CONCLUSION OF LAW

The criteria for an earlier effective of December 30, 2005, for the grant of a separate 20 percent rating for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity associated with the cervical spine disability, have been met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.155, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA) VA has a duty to notify and assist a claimant in the development of a claim.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2016).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159 (b) (2016).  Compliant VCAA notice was provided in May 2006 in conjunction with the Veteran's claim for an increased rating for his cervical spine disability. 

In addition, the Board finds that the duty to assist a claimant has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records, VA examination reports, and lay statements from the Veteran and his family. 

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Earlier Effective Date Laws and Analysis

The Veteran seeks an effective date prior to March 30, 2006, for the award of a separate 20 percent rating for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity associated with the cervical spine disability.

The effective date of an increased rating is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110 (a); 38 C.F.R. §3.400 (o)(1).  The exception to the rule allows for the earliest date as of which it was factually ascertainable that an increase in disability had occurred if the claim was received within 1 year from such date; otherwise, the effective date is the date of receipt of the claim.  38 C.F.R. § 3.400 (o)(2). 

In determining when an increase is "factually ascertainable," VA should look to the record as a whole, including testimonial evidence and expert medical opinions, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.  Further, "it is the information in a medical opinion, and not the date the medical opinion [that] was provided that is relevant when assigning an effective date."  Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (discussing assignment of an effective date for a reduction in disability rating under DC 7528); DeLisio v. Shinseki, 25 Vet. App. 45, 56 (2011).  An effective date for an increased rating should not be assigned mechanically based on the date of a diagnosis.  Rather, all of the facts should be examined to determine the date that the disability first manifested.  

In this case, the Veteran was initially granted service connection for a neck condition in a January 2003 rating decision and assigned a 20 percent rating.  The Veteran did not file a notice of disagreement with the January 2003 rating decision; as such, that decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.1103 (2016),

On March 30, 2006, the Veteran filed a claim for an increased rating for his service-connected neck disability.  Specifically, the Veteran indicated that his neck disability had worsened or there was a "secondary condition that has developed."  Notably, neurological disorders are part and parcel of the increased rating claim for the Veteran's cervical spine disability.  38 C.F.R. § 4.71, General Rating Formula, Note 1 (2016).  As such, as explained in the Introduction section above, the Veteran's 20 percent rating for his neurological disability represents a separate rating associated with his cervical spine disability, and not a new claim for service connection. 

The evidence of record dated one year prior to March 30, 2006, does not include any indication that the Veteran's cervical spine and/or neurological disabilities had worsened.  

Nonetheless, as noted above, in determining when an increase is factually ascertainable, VA should look to the record as a whole, including testimonial evidence, to determine when the increase took place.  VAOPGCPREC 12-98 at 5.  In this regard, the evidence includes a May 2006 VA EMG nerve conduction study consultation note where the Veteran was seen for left arm and finger numbness.  It was specifically noted that the Veteran had experienced these symptoms for 6 months.  The impression noted was left ulnar neuropathy at the elbow and moderate chronic left median neuropathy at the wrists (carpal tunnel syndrome).

The Board finds that the Veteran is competent to report symptoms of numbness in his left upper extremity, to include the onset date of the symptoms.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge, personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  Further, the Board finds the Veteran's statements regarding his symptoms credible.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).

For these reasons, and resolving any reasonable doubt in the Veteran's favor, the Board finds that it was factually ascertainable that the Veteran's service-connected neck disability had increased in severity in the year prior to the date of claim as evidenced by the development of associated neurological disorders.  The remaining evidence of record does not suggest that the Veteran's neurological disorder manifested prior to December 30, 2005.  Accordingly, an earlier effective of December 30, 2005 for the grant of a separate 20 percent rating for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity associated with the cervical spine disability is warranted.


ORDER

An earlier effective of December 30, 2005, but no earlier, for the grant of a separate 20 percent rating for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity associated with the cervical spine disability is granted.


REMAND

The following issues are remanded so that the RO may schedule a videoconference Board hearing:  (1) an increased rating for residuals of a right ankle fracture in excess of 10 percent; (2) an increased rating for post-operative sinusitis in excess of 30 percent; (3) an initial rating for scarring of the left elbow and left palm in excess of 10 percent; (4) service connection for erectile dysfunction; (5) service connection for carpal tunnel syndrome of the right upper extremity; and (6) service connection for a right elbow condition.  These issues were perfected by the Veteran in a March 2012 substantive appeal, on which he specifically requested a Board hearing via videoconference.  The record indicates that the requested hearing has not been conducted.  Because the Board may not proceed with an adjudication of the appellant's claim without affording him an opportunity for a Board hearing.  As such, the RO should schedule the requested hearing and provide him with notification of such at his current address.  38 U.S.C.A. § 7107 (b); 38 C.F.R. § 20.700 (a) (2016).



As indicated, in March 2006, the Veteran filed a claim for an increased rating for his service-connected neck disability and any "secondary condition" that had developed.  The RO denied the claim in a July 2006 rating decision.  The Veteran filed an August 2006 statement which not only disagreed with the neurologic impairment in upper extremity, but also is reasonably construed as a NOD as to the underlying cervical spine disability.  However, the July 2010 SOC addresses only the increased rating claim for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity associated with the cervical spine disability, and not the increased rating claim for the cervical spine disability itself.  Indeed, in his January 2011 VA Form-9, the Veteran questioned whether VA omitted his cervical spine condition.  The filing of a NOD initiates the appeal process. See Godfrey v. Brown, 7 Vet. App. 398, 408-10 (1995).  The Board is therefore obligated to remand the increased rating claim for cervical spine disability for issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).

Regarding the Veteran's claim for an increased rating for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity, the Board first points out that the Veteran did not request a hearing on this issue.  However, review of the record reflects that a remand is warranted in order to obtain an updated VA examination to assist in determining the current severity of the Veteran's disability.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a videoconference Board hearing regarding ONLY the following issues (see March 2012 substantive appeal):  (1) an increased rating for residuals of a right ankle fracture in excess of 10 percent; (2) an increased rating for post-operative sinusitis in excess of 30 percent; (3) an initial rating for scarring of the left elbow and left palm in excess of 10 percent; (4) service connection for erectile dysfunction; (5) service connection for carpal tunnel syndrome of the right upper extremity; and (6) service connection for a right elbow condition.  
Ensure that notice of the hearing is sent to his current address.  The case should then be processed in accordance with established appellate procedure.

2.  Issue to the Veteran a SOC which addresses the issue of entitlement to an increased rating for DDD and DJD of the cervical spine in excess of 20 percent.  See August 2006 NOD to July 2006 rating decision.  

The RO should furnish the Veteran and his representative with appropriate notice as to the appeal process.  Following issuance of the Statement of the Case, the RO should conduct any further appellate proceedings as are established by relevant statute, regulation and precedent.

3.  Schedule the Veteran for a VA neurological examination by an appropriate examiner to determine the current severity and manifestations of his service-connected neurological disability of the left upper extremity.  All indicated tests should be completed.  

AFTER reviewing the claims file and examining the Veteran, the medical examiner is asked to respond to the following:

(a).  Indicate all current signs and symptoms of the Veteran's ulnar neuropathy with carpal tunnel syndrome of the left upper extremity. 

(b).  Report the nature and severity (mild, moderate or severe incomplete paralysis or complete paralysis) of the ulnar neuropathy with carpal tunnel syndrome of the left upper extremity.
(c).  Comment on the functional effects, if any, that his service-connected ulnar neuropathy with carpal tunnel syndrome of the left upper extremity have upon his ordinary activities, to specifically include work or employment.

4.  Then, readjudicate the increased rating claim for ulnar neuropathy with carpal tunnel syndrome of the left upper extremity.  If the benefit sought remains denied, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
S. B. Mays
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


